DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US 2012/0250226 in view of JP2000021683A hereafter referred to as Ishii.
In regards to claim 1, 
Hirota ‘226 discloses an electrolytic capacitor comprising a capacitor main body, the capacitor main body including: 
an exterior member including a case (35 – fig. 1; [0038]) and a closing part (11 – fig. 1; [0038]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0038]), and 
a pair of lead members (5 & 6 – fig. 1; [0037]) each including a drawn part (5a – fig. 1; [0037]) exposed from the closing part, the drawn part having a bar shape (seen in fig. 1), 
wherein, when viewed in the axial direction, a width of the drawn part is 0.1 times or more of a diameter of the exterior member ([0085-0086] -0.8/6~0.13),
the pair of lead members further each include an extended part (5B – fig. 1; [0037]) connected to the drawn part.  Hirota ‘226 fails to disclose the extended part having a thickness smaller than the width of the drawn part, when viewed in the axial direction, a center of the extended part in a thickness direction is located at a position that is away from a center of the drawn part and is closer to a center of the case than the center of the drawn part is.

Ishii discloses an electrolytic capacitor comprising a capacitor main body, the capacitor main body including: 
an exterior member including a case (11 – fig. 1; [0003]) and a closing part (12 – fig. 1; [0003]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0003]), and 
a pair of lead members (13 – fig. 1; [0003]) each including a drawn part (131 – fig. 1; [0027]) exposed from the closing part, the drawn part having a bar shape (fig. 1; [0027]), 
the pair of lead members further each include an extended part (132 – fig. 1; [0027]) connected to the drawn part, the extended part having a thickness smaller than the width of the drawn part ([0038]), 
when viewed in the axial direction, a center of the extended part in a thickness direction is located at a position that is away from a center of the drawn part and is closer to a center of the case than the center of the drawn part is (seen in figs. 1 & 8-10). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Ishii with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 5,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and, 
a first distance is shorter than a second distance, the first distance being a distance between the partition wall and the center of the drawn part in an alignment direction in which the pair of through holes are aligned, the second distance being a distance between the inner surface of a corresponding one of the pair of through holes and the center of the drawn part in a direction orthogonal to the alignment direction when viewed in the axial direction.  

Ishii discloses a seat plate (20 – fig. 4-5; [0029]) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (21 – fig. 4-5; [0029]) and includes a partition wall (seen in fig. 4-5), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (seen in fig. 4-5, 8, & 10), and, 
a first distance is shorter than a second distance, the first distance being a distance between the partition wall and a center of the drawn part in an alignment direction in which the pair of through holes are aligned, the second distance being a distance between the inner surface of a corresponding one of the pair of through holes and the center of the drawn part in a direction orthogonal to the alignment direction when viewed in the axial direction (seen in fig. 4; [0029] – wherein the hole is rectangular with the shorter side being in the direction in which the pair of through holes are aligned and the longer side being in the direction orthogonal to the alignment direction when viewed in the axial direction).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 6,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and 
the partition wall includes a flat surface having a planar shape, the flat surface being provided as a part of the inner surface of one of the pair of through holes.  

Ishii discloses a seat plate (20 – fig. 4-5; [0029]) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (21 – fig. 4-5; [0029]) and includes a partition wall (seen in fig. 4-5), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (seen in fig. 4-5, 8, & 10), and 
the partition wall includes a flat surface having a planar shape, the flat surface being provided as a part of the inner surface of one of the pair of through holes (seen in fig. 4; [0029]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 7,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate includes a pair of through holes and a rotation regulation structure, the pair of through holes respectively allowing the pair of lead members to pass through, the rotation regulation structure being provided in a region facing a corresponding one of the pair of lead members to regulate the capacitor main body from rotating.  

Ishii discloses further comprising a seat plate (20 – fig. 4-5; [0029]) attached to the capacitor main body, wherein: 
the seat plate includes a pair of through holes (21 – fig. 4-5; [0029]) and a rotation regulation structure (211 – fig. 4-5;[0030]), the pair of through holes respectively allowing the pair of lead members to pass through, the rotation regulation structure being provided in a region facing a corresponding one of the pair of lead members to regulate the capacitor main body from rotating (fig. 4-5 & 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 9,
Hirota ‘226 discloses an electrolytic capacitor comprising a capacitor main body, the capacitor main body including: 
an exterior member including a case (35 – fig. 1; [0038]) and a closing part (11 – fig. 1; [0038]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0038]), and 
a pair of lead members (5 & 6 – fig. 1; [0037]) each including a drawn part (5a – fig. 1; [0037]) exposed from the closing part, the drawn part having a bar shape (seen in fig. 1), 
wherein, when viewed in the axial direction, a width of the drawn part is 0.1 times or more of a diameter of the exterior member ([0085-0086] -0.8/6~0.13),
the pair of lead members further each include an extended part (5B – fig. 1; [0037]) connected to the drawn part.  Hirota ‘226 fails to disclose a seat plate provided to the electrolytic capacitor, the extended part having a thickness smaller than the width of the drawn part, when viewed in the axial direction, a center of the extended part in a thickness direction is located at a position that is away from a center of the drawn part and is closer to a center of the case than the center of the drawn part is, the seat plate has a pair of through holes and comprising a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through and the seat plate is attached to the capacitor main body so that, when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to a center of the drawn part and a diameter having same length as a width of the extended part.

Ishii discloses a seat plate (20 – fig. 4-5; [0029]) provided to an electrolytic capacitor comprising a capacitor main body, the capacitor main body including: 
an exterior member including a case (11 – fig. 1; [0003]) and a closing part (12 – fig. 1; [0003]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0003]), and 
a pair of lead members (13 – fig. 1; [0003]) each including a drawn part (131 – fig. 1; [0027]) exposed from the closing part, the drawn part having a bar shape (fig. 1; [0027]), 
the pair of lead members further each include an extended part (132 – fig. 1; [0027]) connected to the drawn part, the extended part having a thickness smaller than the width of the drawn part ([0038]), 
when viewed in the axial direction, a center of the extended part in a thickness direction is located at a position that is away from a center of the drawn part and is closer to a center of the case than the center of the drawn part is (seen in figs. 1 & 8-10),
the seat plate has a pair of through holes (21 – fig. 4-5; [0029]) and comprising a partition wall (seen in fig. 4-5), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through (seen in fig. 4-5, 8, & 10), and 
the seat plate is attached to the capacitor main body so that, when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to the center of the drawn part and a diameter having same length as a width of the extended part (seen in fig. 3-5, 8, & 10).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Ishii with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 and Ishii as applied to claim 1 above, and further in view of JP03225913A hereafter referred to as Yanaka.
In regards to claim 2,
Hirota ‘226 as modified by Ishii fails to disclose a width of the extended part is two times or more of the width of the drawn part.  

Yanaka discloses a width of the extended part is two times or more of the width of the drawn part (fig. 2; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the extended part of Hirota ‘226 as modified by Ishii to have a width that is two times or more of the width of the drawn part as taught by Yanaka to obtain a capacitor with improved stability when connecting to a circuit board as spring back of the lead after bending is reduced and allow for a large mounting surface area.

In regards to claim 3,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and, 
when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to a center of the drawn part and a diameter having same length as the width of the extended part.  

Ishii discloses further comprising a seat plate (20 – fig. 4-5; [0029]) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (21 – fig. 4-5; [0029]) and includes a partition wall (seen in fig. 4-5), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (seen in fig. 4-5, 8, & 10), and, 
when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to the center of the drawn part and a diameter having same length as the width of the extended part (seen in fig. 3-5, 8, & 10).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 4,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, 
wherein: the seat plate includes a pair of through holes respectively allowing the pair of lead members to pass through, the extended part includes a portion passing through a corresponding one of the pair of through holes, and, 
in a cross section taken along a plane perpendicular to the axial direction, an opening area of each of the pair of through holes is three times or more of a cross sectional area of the drawn part.  

Ishii discloses further comprising a seat plate (20 – fig. 4-5; [0029]) attached to the capacitor main body, 
wherein: the seat plate includes a pair of through holes (21/211 – fig. 4-5; [0031]) respectively allowing the pair of lead members to pass through, the extended part includes a portion passing through a corresponding one of the pair of through holes (fig. 8 & 10), and, 
in a cross section taken along a plane perpendicular to the axial direction, an opening area of each of the pair of through holes is three times or more of a cross sectional area of the drawn part (fig. 4-5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 and Ishii as applied to claim 1 above, and further in view of Matsumoto (US 2017/0372843).
In regards to claim 8,
Hirota ‘226 as modified by Ishii fails to disclose wherein a length of the case in the axial direction is 1.4 times or more of a diameter of the case.  

Matsumoto ‘843 discloses wherein a length of the case in the axial direction is 1.4 times or more of a diameter of the case ([0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor case of Hirota ‘226 as modified by Ishii to have dimensions as taught by Matsumoto ‘843 to obtain a capacitor with a larger capacitance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,769,907 – fig. 3-6 teaches the flattened portion is formed to be closer to a center of the capacitor than the center of the drawn part
JP2009170756A – fig. 1-3 teaches the flattened portion is formed to be closer to a center of the capacitor than the center of the drawn part
JP2001085270A – fig. 2-3 teaches the flattened portion is formed to be closer to a center of the capacitor than the center of the drawn part
JP2013168402A – fig. 6


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848